UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 09-1398


KOGER MANAGEMENT GROUP, INCORPORATED,

                   Plaintiff - Appellant,

             v.

CONTINENTAL       CASUALTY   COMPANY;   THE   CONTINENTAL   INSURANCE
COMPANY,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-00301-LMB-JFA)


Submitted:    January 13, 2010                Decided:   February 12, 2010


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert J. Zelnick, SZABO, ZELNICK & ERICKSON, P.C., Woodbridge,
Virginia; George H. Ragland, Jr., RAGLAND & SLUGG, PC, McLean,
Virginia, for Appellant.       Richard A. Simpson, Cara Tseng
Duffield, WILEY REIN LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Koger    Management     Group,    Inc.     appeals   the   district

court’s order granting judgment in favor of Continental Casualty

Company and The Continental Insurance Company.                We have reviewed

the record and find no reversible error.                 Accordingly, we affirm

for   the   reasons     stated   by   the     district    court.    Koger   Mgmt.

Group, Inc. v. Cont’l Cas. Co., No. 1:08-cv-00301-LMB-JFA (E.D.

Va. Mar. 5, 2009).         We dispense with oral argument because the

facts   and    legal    contentions     are    adequately    presented    in   the

materials     before    the   court    and     argument    would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                         2